Citation Nr: 0922074	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-28 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for a total right hip replacement for the period beginning 
August 1, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his son


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
July 1966 to July 1970.  The Veteran's decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a July 2005 rating decision that 
was issued by the Regional Office (RO) in Hartford, 
Connecticut.  The Veteran was initially granted service 
connection for his right hip replacement in a July 2005 
decision, with an evaluation of 100 percent effective June 
22, 2003, and 30 percent from August 1, 2004.  In a decision 
dated in July 2007, the RO increased the 30 percent 
evaluation to 50 percent, effective August 1, 2004.  The 
total rating in effect from June 22, 2003 through July 31, 
2004 is not part of the instant appeal, as it represents a 
total grant of the benefit sought for that period.

In September 2006, the Veteran and his son testified at a 
hearing before a decision review officer (DRO).  

The Board notes that the Veteran requested a hearing before a 
traveling Member of the Board in connection with his appeal.  
However, the Veteran failed to appear for his hearing.  
Therefore, his request is deemed withdrawn.  38 C.F.R. § 
20.704(d).

This matter was remanded by the Board in March 2008 because 
the Veteran alleged that his right hip disability had 
worsened since his previous VA examination.  The March 2008 
Board decision and remand decided all of the Veteran's other 
claims in connection with this appeal.  The only remaining 
issue is the initial rating of the Veteran's right hip 
replacement for the period beginning August 1, 2004.  While a 
supplemental statement of the case (SSOC) dated in March 2009 
addressed both claims for higher initial evaluations for the 
Veteran's right hip replacement and for his right hip scar, 
the Board notes that it denied a higher rating for the 
Veteran's right hip scar in March 2008 and that issue is 
therefore not now before the Board. 

 
The additional development that was prescribed in the March 
2008 decision and remand having been completed, this matter 
was returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's right total hip replacement was not shown to be 
productive of markedly severe residual weakness, pain or 
limitation of motion for the period beginning August 1, 2004.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for the Veteran's right total hip replacement were 
not met for the period beginning August 1, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & 2008 Supp); 38 C.F.R. 
§§ 3.159, 3.655, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5054 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record     
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, July 2003 and November 2003 letters sent to the 
Veteran by the RO, which were issued prior to the rating 
decision at issue herein, informed the Veteran of VA's duty 
to assist him in substantiating his claim under the VCAA and 
the effect of this duty upon his claim, as well as what 
information and evidence must be submitted by the Veteran.  
The letters provided examples of evidence that the Veteran 
could submit, or ask VA to obtain, in support of his claim.  
An attachment to the letters also informed the Veteran what 
he needed to show in order to establish service connection 
for his right hip disability. 

In March 2006, the Veteran was sent a letter that explained 
how VA assigns disability ratings and effective dates.  The 
Veteran's claim was subsequently readjudicated on multiple 
occasions, including in a statement of the case (SOC) dated 
in June 2006, an SSOC dated in July 2007, and an SSOC dated 
in March 2009.  

The Board is aware of the decision of the Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In Vazquez-Flores, the Court addressed specific 
notification requirements that apply when a Veteran claims 
that an increase in an existing evaluation is warranted.  
However, the Court there stressed the difference between 
claims for increased compensation, which center primarily on 
evaluating an increase in the severity of a disability that 
is already service connected, and initial claims for 
disability compensation, which are generally focused on 
substantiating service connection through evidence of an in 
service incident, a current disability, and a nexus between 
the two.  Since the instant case concerns the propriety of an 
initial evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for total 
right hip replacement.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, various private 
medical records and physician statements, lay statements, and 
the arguments of the Veteran's son and of his representative.  
The Veteran testified before a DRO and the transcript of that 
hearing is of record.  Two VA examinations were provided to 
assess the severity of the Veteran's right hip disability.  
The Veteran was first examined by VA in June 2005.  In 
accordance with the  March 2008 Board remand, a more 
contemporaneous exam was conducted in November 2008.  Also in 
accordance with the instructions set forth in the remand, VA 
treatment records were obtained covering the period up to and 
including August 2008.  The Board therefore finds that the VA 
satisfied the instructions set forth in the March 2008 remand 
and fulfilled its duty to assist. 

II.  Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's hip replacement is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5054.  A 50 percent rating is 
assigned for moderately severe residuals of weakness, pain, 
or limitation of motion.  A 70 percent rating is assigned for 
markedly severe residual weakness, pain or limitation of 
motion following implantation of a prosthesis.  A 90 percent 
rating is assigned following implantation of a prosthesis 
with painful motion or weakness such as to require the use of 
crutches.  A 100 percent rating is assigned for 1 year 
following implantation of the prosthesis.  In this case, the 
Veteran was assigned a 100 percent rating for 1 year as 
required by Diagnostic Code 5054; his appeal concerns the 
rating assigned after the expiration of the 1 year period, 
beginning August 1, 2004.  The Veteran alleges his symptoms 
are more than moderately severe as encompassed by the 
currently assigned 50 percent rating.  

The Veteran was examined by VA with respect to his right hip 
in June 2005.  He reported that his right hip functioned 
normally, except that he felt unsteady when trying to run or 
jump and reported that he avoided these activities because he 
was afraid of aggravating his hip disability.  He reported 
that he was able to walk and bike long distances without 
difficulty.  He reported that he felt that his right hip was 
weaker than his left.  He also reported that he did not take 
any medication for his right hip, except antibiotics to 
prevent infection of the prosthesis prior to dental 
treatment.  He walked without assistive devices.  

Upon examination, there was no pain on active or passive 
motion of the hip joint.  There was no detectable difference 
in joint strength between the right and left hip joints, 
which were equal with 5/5 strength upon flexion, extension, 
abduction, adduction, and internal and external rotation.  
The right hip joint was not tender to palpation and there was 
no evidence of instability or abnormal movement.  The 
Veteran's gait was normal and he was able to walk in a 
squatted position normally.  Range of motion was 0 to 105 
degrees of flexion (normal being 0 to 125); 0 to 15 degrees 
extension; 0 to 20 degrees of adduction; 0 to 45 degrees of 
abduction (which is full range of motion for abduction); 
external rotation of 0 to 40 degrees, and internal rotation 
of 0 to 30 degrees.  

A letter from a private physician dated in October 2005 
indicated that while the Veteran was happy with the outcome 
of his hip replacement surgery, he experienced some 
intermittent start-up pain with every day activities and some 
decreased range of motion and stiffness.  This reportedly 
caused the Veteran some difficulty entering and exiting cars, 
using stairs, and putting on his socks and shoes.  He used a 
cane for prolonged activities.  

In a letter dated in September 2006, a private orthopedic 
physician opined that the Veteran "has generally done okay 
with the total hip replacement."  According to this 
physician, the Veteran indicated that he had daily throbbing 
pain in the right hip and leg which he described as 
"livable" in severity and for which he did not take any 
medication.  The private physician noted that the Veteran 
utilized a cane to walk and that he observed a noticeable 
limp.  He also reported some limitation of activity due to 
his right hip.  The Veteran denied any numbness of the right 
leg and there was no visible swelling.  Range of motion of 
the right hip was approximately 80 to 85 degrees of flexion; 
5 degrees flexion contracture; 35 degrees of abduction; 
external rotation of 45 degrees, and internal rotation of 25 
degrees.  An x-ray of the right hip was interpreted as 
showing an uncemented right hip replacement in good position 
with no obvious abnormality involving the right hip. 

The Veteran was reexamined by VA with respect to his right 
hip in November 2008.  At that time, the Veteran reported 
constant pain in his right hip, which he described as 4 to 5 
out of 10 in intensity, with 10 being the most intense pain.  
The Veteran reported that his pain increases in severity with 
activities such as walking for 15 to 20 minutes or sitting 
for longer than 30 to 40 minutes.  At such times, his pain 
increases to a 6 to 7 level of intensity which may last as 
long as 24 hours, and is generally relieved by time and 
changing posture or activity.  The Veteran also complained of 
stiffness, fatigability, and lack of endurance.  He denied 
swelling, heat, redness, instability, giving way, or locking.  
He also denied a history of dislocation or recurrent 
subluxation of the right hip.  

The Veteran reported that he was unable to run or jump 
because he feared injuring his hip further.  He was no longer 
able to ride a bike or mow his lawn.  He reported difficulty 
bending over, such as to put on shoes, and avoided activities 
that required squatting, kneeling, or using stairs.  He 
reported some difficulty dressing due to stiffness in his 
right hip, which caused problems maneuvering his right leg as 
necessary to put on pants.  He was not limited in his ability 
to walk distances because he developed a self-reported high 
pain tolerance.  However, he used a cane when walking or 
standing outside of his home.  He did not use a cane at home 
often because he did not do much walking at home.  

The examiner noted that the Veteran walked with a slow, 
purposeful gait holding a cane.  He had difficulty 
maintaining balance when walking on his heels and toes and 
was not able to achieve a full squat or walk while in a 
squatted position.  

There was evidence of pain in the right hip joint region with 
active and passive motion.  There was reduced strength of the 
right hip as compared to the left, with 5/5 strength in the 
left hip and 4+/5 strength in the right hip.  There was also 
very mild nonspecific right hip joint region tenderness to 
palpation.  There was no evidence of instability or abnormal 
movement of the right hip.  Range of motion of the right hip 
was 0 to 105 degrees of flexion; 0 to 15 degrees extension; 0 
to 15 degrees of adduction; 0 to 30 degrees of abduction; 
external rotation of 0 to 45 degrees, and internal rotation 
of 0 to 35 degrees.  The examination did not demonstrate 
additional loss of range of motion due to physical activity, 
such as repetitive flexion and extension.  However, based on 
the Veteran's reports of increased pain and stiffness with 
longer periods of activity, the examiner concluded that this 
may result in reduce ranged of motion by 5 to 10 degrees with 
respect to all movements, although this was not observed by 
the examiner.  

While the severity of the Veteran's right hip symptoms 
increased during the appeal period, as evidenced by his 
increased difficulty performing certain activities and use of 
a cane when walking outside the home, the Board concludes 
that they nonetheless most closely approximate moderately 
severe residuals of weakness, pain, or limitation of motion, 
as encompassed by the currently assigned 50 percent rating, 
for the entire period of this appeal.  

The Veteran has reduced range of motion of his right hip; 
however it is not of sufficient severity to constitute 
markedly severe limitation of motion.  By way of analogy, the 
Veteran's demonstrated limitation of motion of the right hip 
was generally assessed as being to degrees that would have 
been noncompensable if evaluated pursuant to diagnostic codes 
5251 to 5253, which address limited motion of the hip and 
thigh.  The November 2008 examiner estimated that the 
veteran's range of motion might reduce by 5 to 10 degrees due 
to such factors as pain and stiffness with longer periods of 
activity.  This is only an estimate and the small increase 
estimated further shows that the Veteran's limitation of 
motion is at most moderately severe throughout the appeal 
period.  

Similarly, while the Veteran walks slowly and uses a cane [he 
does not require the use of crutches], and his right hip was 
objectively shown to be weaker than the left, upon 
examination strength of the right hip was at worst 4+/5, and 
there was no evidence of instability or abnormal movement.  
This more closely approximates moderately severe weakness 
than marked weakness.  The Veteran also reported pain and 
stiffness that interfered with activities such as running, 
jumping, jogging, squatting, kneeling, crawling, riding a 
bicycle, and mowing the lawn.  However, the Veteran was able 
to walk up to 20 minutes without increased pain and described 
the pain he experienced when walking longer distances as 
tolerable.  He did not consider himself limited in his 
ability to walk.  While the Veteran reported relatively 
constant pain even at rest, he described his pain as 
moderately intense, estimating it as approximately 4-5 out of 
10 in intensity.  The Veteran described some difficulty with 
stiffness of the leg when dressing and bending to put on 
shoes, but he is able perform these activities.  Viewed in 
their entirety, his symptoms most closely approximate 
moderately severe impairment.  They do not rise to the level 
of markedly severe impairment.  Moreover, the November 2008 
VA examiner described that the Veteran did not have ankylosis 
of the hip or flail joint of the hip so as to preclude 
consideration of Diagnostic Codes 5250 and 5254.

The veteran's right hip disability has not been shown to be 
manifested by greater than the criteria associated with a 50 
percent rating during any portion of the appeal period 
beginning August 1, 2004.  Accordingly, a staged rating is 
not in order and a 50 percent rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

The Board has also considered whether the Veteran's right hip 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology due to the right hip disability, and provide 
for a greater evaluation for additional or more severe 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An evaluation greater than 50 percent for a total hip 
replacement for the period beginning August 1, 2004 is 
denied. 



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


